oO Oo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:10-cv-02495-CKD Document 203 Filed 11/12/19 Page 1 of 4

FILED

NOV 4 2 2019

U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

By DEPUTY CLERK

 

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

DIONNE SMITH-DOWNS and JAMES E.
RIVERA, SR., both individually and as
Successors-in-Interest to the Estate of
JAMES RIVERA, JR.,

Plaintiffs,

V.

ERIC AZARVAND and GREGORY
DUNN,

Defendants.

 

 

 

No. 2:10-cv-02495-CKD

VERDICT FORM

 
oO CO ss N

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:10-cv-02495-CKD Document 203 Filed 11/12/19 Page 2 of 4

WE, THE JURY in the above-entitled action, unanimously find as follows on the questions

submitted to us:

QUESTION 1: Did Officer Eric Azarvand use excessive force against James Rivera, Jr?

YES . NO
Please proceed to the next question. |
QUESTION 2: Did Officer Gregory Dunn use excessive force against James Rivera, Jr?

YES NO
Ifyou answered “yes” to either Question I or Question 2, proceed to Question 3. If you
answered “no” to both Question I and Question 2, please do not answer any remaining
questions, and sign and date the verdict form. |
QUESTION 3: Did James Rivera, Jr. pose an immediate threat of death or serious bodily injury
to Officer Dunn at the time of the shooting?

YES NO
Please proceed to the next question.
QUESTION 4: Did James Rivera, Jr. pose an immediate threat of death or serious bodily injury
to Officer Avarvand at the time of the shooting?

YES NO
Please proceed to the next question.
QUESTION 5: Was Officer Eric Azarvand’s use of excessive force a cause of James Rivera,

Jr.’s injury, damage, harm, or death?

Please proceed to the next question.
QUESTION 6: Was Officer Gregory Dunn’s use of excessive force a cause of James Rivera,
Jr.’s injury, damage, harm, or death?
YES NO
Please proceed to the next question.

Ml

 
& Ww bd

oO CO DT HN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:10-cv-02495-CKD Document 203. Filed 11/12/19 Page 3 of 4

QUESTION 7: Do you find the existence of a familial relationship between Dionne Smith-
Downs and James Rivera, Jr.?

YES NO
If you answered “yes” to Question 7 please proceed to the next question. If you answered “no”
please proceed to Question 10.
QUESTION 8: Did Officer Eric Azarvand interfere with Dionne Smith-Downs’ right to a
familial relationship with James Rivera, Jr. in violation of the 14th Amendment?

YES NO
Please proceed to the next question.
QUESTION 9: Did Officer Gregory Dunn interfere with Dionne Smith-Downs’ right to a
familial relationship with James Rivera, Jr. in violation of the 14th Amendment?

YES NO
Please proceed to the next question.
QUESTION 10: Do you find the existence of a familial relationship between James Rivera, Sr.
and James Rivera, Jr.?

YES NO
Ifyou answered “yes” to Question 10 please proceed to the next question. If you answered “no”
please sign, date, and return the form. |
QUESTION 11: Did Officer Eric Azarvand interfere with James Rivera Sr.’s right to a familial
relationship with James Rivera, Jr. in violation of the 14th Amendment?

YES NO
Please proceed to the next question.
QUESTION 12: Did Officer Gregory Dunn interfere with James Rivera Sr.’s right to a familial
relationship with James Rivera, Jr. in violation of the 14th Amendment?

YES NO

Please sign, date, and return this form.

MM

 
Oo oF ND NH WN FBP WH PO —

wo bw bw bP Hb bh HN HN NY Fe KH HF BF Fe OOF Shr le
So AN HR A F&F H&S NO KY CO OBO Fe A DBD A fF WH VP | OS

 

Case 2:10-cv-02495-CKD Document 203 Filed 11/12/19 Page 4 of 4

DATED this day of November 2019.

 

Presiding Juror

 
